In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 13-1007V
                                    (Filed: July 18, 2014)

* * * * * * * * * * * * * *                 *
RAITHE PACE,                                *              UNPUBLISHED
                                            *
               Petitioner,                  *              Special Master Dorsey
                                            *
v.                                          *
                                            *              Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                         *              Reasonable Amount Requested to
AND HUMAN SERVICES,                         *              Which Respondent Does Not Object.
                                            *
               Respondent.                  *
                                            *
* * * * * * * * * * * * * * *
Maximillian J. Muller, Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Traci Patton, United States Department of Justice, Washington, DC, for respondent.

                       ATTORNEYS’ FEES AND COSTS DECISION 1

       On December 19, 2013, Raithe Pace (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program 2 alleging that she suffered a left
shoulder injury that had been caused-in-fact by an influenza (“flu”) vaccine administered to her
on September 24, 2011. Petition at 1. On June 3, 2014, a Ruling on Entitlement was issued
based on respondent’s concession, and on June 27, 2014, a Decision awarding Damages was
issued based on respondent’s proffer.

       On July 17, 2014, the parties filed a Stipulation of Facts Concerning Attorneys’ Fees and

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual
section references will be to 42 U.S.C. § 300aa of the Act.
Costs. According to the stipulation, the parties stipulate to an award to petitioners of attorneys’
fees and costs in the amount of $17,000.00. In accordance with General Order #9, petitioner’s
counsel represents that petitioner did not incur any personal litigation costs in pursuit of her
Vaccine Act petition.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned GRANTS
the request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

               in the form of a check jointly payable to petitioner and to Mr. Maximillian Muller,
               of the law firm of Muller Brazil, LLP, in the amount of $17,000.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3


       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




       3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.
                                                 2